Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The declaration under 37 CFR 1.132 filed 3/8/2021 is insufficient to overcome the rejection of claims 1, 4-6, 8, 12,13, 16 and 17 as set forth in the last Office action because:  It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
	The declaration has not referred to any of the previous claims and the relevant prior art, nor the declaration referred to the newly submitted amendments (which as set forth hereinafter taught by new cited reference).
	Furthermore, it seems as applicant not consider the reference to Dickens (as seems as declaration referred to 1-3 tackling devices) and what the teachings of Dickens would have suggested to those skill in the art.
	In section 7, inventor Gray stated “in the past, coaches would often use only one piece of equipment to try and bring about a desired training effect. I found by having an actual system where the bags were all set up on the same widths and configurations but importantly the different levels that related to the entry level of different tackle types, it created far more accuracy in execution of the technique by the player. There is no room for error, no room for the training player to cheat. In the system of the invention, if an 
	To that end, attention to Dickens’ 4: 46+” Another especial advantage of the dummies of the present invention is the maneuverability that results from their light weight. Thus, they may be employed in little league and junior high school football programs, as well so as in high school, collegiate, and professional football programs.  Also, dummies in accordance with the present invention may be produced in a number of sizes and relevant shapes depending on the use for which they are intended.”
	Thus, contradicting to Gray’s declaration, according to the teachings of Dickens it is clear that Dickens’s football tackle dummies, are obvious to be form in such lengths and weights suitable for different users (i.e. from little leagues to professional) as well for their intended use, as such level of tackling level is well known (as taught for example by Klop).     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 8, 12,13,16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 was amended to recite (independent claims 4, 5, and 16 each recites similar limitations) “are affixed to be rotatably movable relative to the padded elongate body.”  It is unclear how such plurality of gripping features rotate.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens US 3,384,372 (“Dickens”) in view of Segura US 4,546,966 (“Segura”) and Kraus et al US 9,498,693 (“Kraus”).
	As per claim 1, Dickens discloses a training system for developing tackle technique, especially American football, the system (Figs. 1-6, 11:14-2:48 and 2:63-4:72) comprising in combination: 
	a first padded tackling training apparatus and having an end to end first apparatus length and a weight ; 
	a second padded tackling training apparatus; and 
	a third padded tackling training apparatus and a weight (note Figs. 1, 2 and 6; 2:65-3:20 as well as 3:71-4:39 regarding a padded tackling training (dummy 1 (Figs. 1 and 2) and/or dummy 60 (Fig. 6) are represent of a single dummy; note 4:56-72, regarding the formation of three different dummies, one 42 inches height, a second dummy 52 inches height, and a third 54 inches height; also the dummies weights are ranging from 5 pounds-10 pounds); 
	wherein each of the first, second, and third padded tackling training apparatus comprises a padded elongate body having a first end and a second end (again note 2:65-3:56 in conjunction to Figs. 1 and 2 (regarding dummy 1) and Fig. 6 in conjunction to 3:71-4:40 regarding dummy 60; wherein each includes a first and second ends) and a side surface defining the surface of the body between the first and second ends and being capable of standing, self-supporting (Figs. 1, 2 and 6), on its first and/or second end (each dummy is capable to be position on one end (Figs. 1, 2 and 6), wherein the second padded tackling training apparatus has an end to end second apparatus length of greater than the end to end first apparatus length, and the third padded tackling training apparatus has an end to end third apparatus length of greater than the second apparatus length (again, note 4:56-72, regarding the formation of three different dummies, one 42 inches height, a second dummy 52 inches height, and a third 54 inches height), and wherein the elongate body has  on or part of the side surface a plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from the first end to the second end (hand grips 40)(Figs. 1 and 2; 3:44-52, regarding the use of gripping means within dummy 10; again see 4:44-72, whereas Dickens device includes three dummies, although having different height are formed the same, i.e. each includes a similar gripping means 40; note in particular 3:44-52 wherein the grips are flexible fabric sewn into the body structure).
	With respect to the device as a training system for developing tackle technique and tackle follow-up technique at a range of heights as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	In addition, with respect to the intended use of the first padded apparatus for targeted training of tackle technique and tackle follow-up technique at a first level corresponding to a relatively low body height; the second padded apparatus for targeted training of tackle technique and tackle follow-up technique at a second level corresponding to a medial body height; and the third padded apparatus for targeted training of tackle technique and tackle follow-up technique at a third level corresponding a relatively high body height, it must be recognized that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Furthermore, it is also noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Dickens’ structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to the length/height of each padded apparatus from 50-90cm (the first apparatus), the second apparatus 1.3-1.9 times greater than the first apparatus’ length/height, and the third apparatus 1.2-1.4 times greater than the second apparatus’ length/height, the examiner construed the length of Dickens’ apparatuses to be in such range according to applicant’s original disclosure.  Within the original disclosure in par. [0052] the first apparatus define to be at 50-100cm in length, the second 70-125cm length and the third one 100-180cm length.   
	As stated above Dickens’s apparatuses are one 42 inches height, a second dummy 52 inches height, and a third 54 inches height, which each “level apparatus” is in such ranges according to applicant’s original disclosure.      
	Dickens is not specific regarding his plurality of gripping features each having a width of from 5 to 15 cm. 
	Dickens is not specific regarding the first tackling apparatus weight ranges from 10-30kg and the third tackling apparatus weight ranges from 15-40kg.
	Dickens is not specific regarding the plurality of gripping features form a discrete padded of a circular cross-section.
	Dickens is not specific regarding wherein the plurality of gripping features extend along and are continuously affixed to the padded elongate body of each of the first, second and third training apparatus by at least 80% of their respective lengths and are affixed to be rotatably movable relative to the padded elongate body.
	With respect to the width of the gripping means wherein each having a width of from 5 to 15 cm, although the prior art is not specific for such dimensions, it would have been obvious to discover such dimension by routine experimentation.
	To that end, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’ gripping means with such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum gripping means that are suitable to a wider range of user’s from young athletes to adult ones.
	With respect to the weight of the apparatuses, attention to Dickens’s 4:69-72:
	“Conventional scuffed canvas dummies of about the same size would weigh roughly ten times more than the dummies of the present invention.”
	Thus, it would have been obvious to form the tackling apparatuses’ weight at such range/s as suggested by Dickens thus forming the dummies as having a sufficient weight that is suitable for a specific dummy as a training apparatus for a specific age, suitable for little league, junior high school, collegiate and professional (e.g. 4:46+).
	Furthermore, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation and it would have been obvious to form Dickens’ dummies at such weight range/s for the same reasons discussed above, as discover the optimum weight for a specific age group.    
	With respect to the gripping features are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body, In a similar field of training devices, Segura discloses discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (such as padding 56-58 of portions 72-74-76 (Fig. 7) upon the sides of padded body (54) and configure to move (note Figs. 1-3 as the rotation of the pads; see in addition Fig. 8 in conjunction to 4:1-62 as the material of the padding 72-74-76 that are made of flexible polyurethane foam configure to move upon).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’s flexible sewn gripping features as discrete padded and extend along and are continuously affixed to the padded elongate body by at least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body as taught by Segura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a training device without such gripping features that provide versatility allowing different trainings for different skills such as using players hands (which is much desire in practicing tackling and a like) thus enhance the use of the training apparatus for different trainings and other skills.
	With regard to such padding means to each first, second, third padded tackling training apparatuses, within the modified Dickens the first, second and third, padded body device would have included such gripping features (as taught by Segura). 
	With respect to the gripping features are a circular cross-section, the examiner construed Segura’s gripping features 56-58 (72-74-76) as a circular cross-section as shown in Fig. 7.
	In addition, the examiner asserts that such configuration of a circular cross-section, would have been nothing more than an obvious design choice, which even applicant deem as not essential in forming his device.
	In that regard attention to the original specification par. [0047] “The protrusions, which are preferably padded members sewn or otherwise affixed onto the elongate body member, are of any suitable shape (e.g. rectangular or triangular) but are preferably of circular, semi-circular or other curved cross-section.”.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens- Segura’ gripping features as a circular cross-section for the reason that a skilled artisan would have been motivated merely as a user’s preference/design choice, without any more. 
	With respect to the gripping features to be rotatably movable relative to the padded elongate body, in a similar field of training system suitable for teachings tackling, Kraus discloses pad 10 with gripping arms (200 and 300) that are padded elongate body least 80% of their respective lengths; the arms are configure to be rotatably movable relative to the padded elongate body (10)(Figs. 1-3 and 4:25-55; note Figs. 22A-22D in conjunction to 8:7-26 regarding the use of the training device and the operation of the gripping arms as to rotate relative to the pad/body).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens - Segura fixed gripping features as padded elongate body as at least 80% of their respective lengths to be rotatably movable relative to the padded elongate body as taught by Kraus for the reason that a skilled artisan would have been motivated by Kraus’s suggestion to use such gripping means that the variable rotational resistance of arm (i.e. gripping features) creates a realistic simulation of such a maneuver (8:7-26).  Such realistic simulation would have enhanced the device of the modified Dickens to practice tackling techniques and alike.
	In sum, the modified device of Dickens, each tackle apparatus would have included gripping features that are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (as taught by Segura) and such gripping means would have been further affixed rotatable to the padded body (as taught by Kraus).
	As per claim 12, with respect to wherein each padded elongate body is a cylinder, see Dickens’s Figs. 1, 2 and 6.
	As per claim 16, since the claim’s limitations are very similar to claim 1, the examiner states that claim 16 is rejected over Dickens, Segura and Kraus for the same reasons discussed above with respect to claim 1.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.  
	As per claim 17, with respect to wherein four gripping features are disposed equally spaced about the side surface of the elongate body, note Segura’s Figs. 1-3 and 7 regarding four padding gripping means 72-74-76.  Within the modified Dickens such gripping means would have been around the side surface of the body of each padded tackling apparatus.  
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens in view of Kopp US 3,700,237 (“Kopp”), Segura and Kraus et al US 9,498,693 (“Kraus”).
	As per claim 4, Dickens discloses a training method for developing skills in contact sports, especially American football (Figs. 1-6, 11:14-2:48 and 2:63-4:72), the method comprising: 
	providing a first padded tackling training apparatus having a first height; 
	providing a second padded tackling training apparatus having a second height greater than the first height 
	providing a third padded tackle training apparatus having a third height greater than the second height (note dummy 10 in Figs. 1, 2 and 6; 2:65-3:10 regarding a structure of an individual dummy; note 4:56-72 regarding a structure of three different dummies, one 42 inches height, a second dummy 52 inches height, and a third 54 inches height)	
	wherein each of the first, second and third padded tackling training apparatus comprises a padded elongate body having a first end and a second end and a side surface defining the surface of the body between the first and second ends and being capable of standing, self- supporting, on its first and/or second end (note dummy 10 in Figs. 1, 2 and 6; 2:65-3:10 regarding the end to end of the dummy as well as the padding means of the dummy; note 4:46-72 whereas each dummy includes padded body), the elongate body having on or part of the side surface a plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from the first end to the second end one end to another (hand grips 40)(Figs. 1 and 2; 3:44-52 and 4:44-72, regarding the three dummies, whereas each includes padded body as well as gripping means 40; note in particular 3:44-52 wherein the grips are flexible fabric sewn into the body structure).
	With respect to the device as a training method for developing tackle technique for a player at a range of heights as recite in the preamble, note the examiner discussion in that regard with respect to claim 1 above.
	With respect to the length/height of each padded apparatus from 50-90cm (the first apparatus), the second apparatus 1.3-1.9 times greater than the first apparatus’ length/height, and the third apparatus 1.2-1.4 times greater than the second apparatus’ length/height, the examiner construed the length of Dickens’ apparatuses to be in such range according to applicant’s original disclosure.  Within the original disclosure in par. [0052] the first apparatus define to be at 50-100cm in length, the second 70-125cm length and the third one 100-180cm length.   
	As stated above Dickens’s apparatuses are one 42 inches height, a second dummy 52 inches height, and a third 54 inches height, which each “level apparatus” is in such ranges according to applicant’s original disclosure.      
	Dickens is not specific regarding targeting training of tackle technique and tackle follow-up technique at a first level corresponding to a relatively low body height using the first padded tackle training apparatus; 
	targeting training of tackle technique and tackle follow-up technique at a second level corresponding to a medial body height using the second padded tackle training apparatus; 
	and targeting training of tackle technique and tackle follow-up technique at a third level corresponding a relatively high body height using the third padded tackle training apparatus.
	Dickens is not specific regarding the first tackling apparatus weight ranges from 10-30kg and the third tackling apparatus weight ranges from 15-40kg.
	Dickens is not specific regarding wherein the plurality of gripping features extend along and are continuously affixed to the padded elongate body of each of the first, second and third tackling training apparatus by at least 80% of its length and being affixed so as to be capable of rotating relative to the padded elongate body.
	With respect the tackle techniques, Kopp discloses targeting training of tackle technique and optionally tackle follow- up technique at a first level corresponding to a relatively low body height (targeting dummy 26 mounted to lower opening 16)(Fig. 1; 2:17-40); 
	targeting training of tackle technique and optionally tackle follow- up technique at a second level corresponding to a medial body height (targeting dummy 26 mounted to central opening 14)(Fig. 1; 2:17-40); and 
	targeting training of tackle technique and optionally tackle follow- up technique at a third level corresponding a relatively high body height, whereby the player is provided with improved skills and techniques in tackling at multiple heights during gameplay of the sport (targeting dummy 26 mounted to upper opening 12)(Fig. 1; 2:17-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’ dummies with such first, second, and third training of tackle technique and tackle follow-up technique corresponding to low-medial-high body heights as taught by Kopp for the reason that a skilled artisan would have been motivated by Kopp’s suggestions to provide a novel football contact training device especially useful in drilling defensive players; to provide a football dummy which is simple and rugged in construction, yet adaptable to provide training in a number of different techniques (1:30-36).
	With respect to the weight of the apparatuses, attention to Dickens’s 4:69-72:
	“Conventional scuffed canvas dummies of about the same size would weigh roughly ten times more than the dummies of the present invention.”
	Thus, it would have been obvious to form the tackling apparatuses’ weight at such range/s as suggested by Dickens thus forming the dummies as having a sufficient weight that is suitable for a specific dummy as a training apparatus for a specific age, suitable for little league, junior high school, collegiate and professional (e.g. 4:46+).
	Furthermore, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation and it would have been obvious to form Dickens’ dummies at such weight range/s for the same reasons discussed above, as discover the optimum weight for a specific age group.    
	With respect to the width of the gripping features between 5cm-15cm, it would have been obvious to discover such dimension range for the same reasons discussed above with respect to claim 1. 
	With respect to the gripping features affixed to the body, Segura discloses wherein the plurality of gripping features extend along and are continuously affixed to the padded elongate body by at least 80% of its length and being affixed so as to be capable of moving relative to the padded elongate body (such as padding 56-58 of portions 72-74-76 (Fig. 7) upon the sides of padded body (54) and configure to move (note Figs. 1-3 as the rotation of the pads; see in addition Fig. 8 in conjunction to 4:1-62 as the material of the padding 72-74-76 that are made of flexible polyurethane foam configure to move).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’s flexible sewn gripping features as discrete padded and extend along and are continuously affixed to the padded elongate body by at least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body as taught by Segura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a training device without such gripping features that provide versatility allowing different trainings for different skills such as using players hands (which is much desire in practicing tackling and a like) thus enhance the use of the training apparatus for different trainings and other skills.
	With regard to such padding means to each first, second, third padded tackling training apparatuses, within the modified Dickens the first, second and third, padded body device would have included such gripping features (as taught by Segura).  
	With respect to the gripping features to be rotatably movable relative to the padded elongate body, Kraus discloses pad 10 with gripping arms (200 and 300) that are padded elongate body; the arms are configure to be rotatably movable relative to the padded elongate body (10)(Figs. 1-3 and 4:25-55; note Figs. 22A-22D in conjunction to 8:7-26 regarding the use of the training device and the operation of the gripping arms as to rotate relative to the pad/body).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens - Segura fixed gripping features as padded elongate body to be rotatably movable relative to the padded elongate body as taught by Kraus for the reason that a skilled artisan would have been motivated by Kraus’s suggestion to use such gripping means that the variable rotational resistance of arm (i.e. gripping features) creates a realistic simulation of such a maneuver (8:7-26).  Such realistic simulation would have enhanced the device of the modified Dickens to practice tackling techniques and alike.
	In sum, the modified device of Dickens, each tackle apparatus would have included gripping features that are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (as taught by Segura) and such gripping means would have been further affixed rotatable to the padded body (as taught by Kraus) 
	As per claim 13, with respect to wherein the first padded tackling training apparatus has a height of from 50 to 90 cm, the second padded tackling training apparatus has a height of from 70 to 125 cm and the third padded tackle training apparatus has a height of from 100 to 180 cm, Dickens’ dummies are about 42 inches (i.e. about 106 cm); 52 inches (about 132 cm) and 54 inches (about 137 cm). 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees US 3,558,135 (“Rees”) in view of Segura,  DeTroia US 8,808,115 (“DeTroia”) and Kraus et al US 9,498,693 (“Kraus”).
	As per claim 5, Rees discloses a tackling training apparatus (dummy 10)(Figs. 1-3; 2:23-3:50) comprising a padded elongate body having a first end and a second end and a side surface defining the surface of the body between the first and second ends and being capable of standing, self-supporting, on its first and second end (Figs. 1 and 3; 2:23-67 and 3:19-38), the elongate body (10) having on or part of the side surface a plurality of gripping features (means 3)(Figs. 1-3; 2:23-45; 2:72+)  and being adapted for gripping during the tackle (1:68-75; 2:37-57; 2:68-75 in conjunction to Figs. 1 and 2).
	Rees is not specific regarding his plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from one end to another and extending along and continuously affixed to at least 80% of the length of the padded elongate body and rotatably movable relative to the padded elongate body.
	Rees does not disclose wherein the apparatus further comprises: a movable guiding flange member disposed about the surface of the body which is capable of being moved to and being self-supporting at multiple longitudinal positions along the length of the elongate body, wherein the guiding flange member is configured to conform with the profile of the elongate body, the guiding flange has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange for conforming with the plurality of gripping features on the elongate body.
	With respect to the gripping features affixed to the elongate body, Segura discloses plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from one end to another and extending along and continuously affixed to at least 80% of the length of the padded elongate body and movable relative to the padded elongate body (such as padding 56-58 of portions 72-74-76 (Fig. 7) upon the sides of padded body (54) and configure to move (note Figs. 1-3 as the rotation of the pads; see in addition Fig. 8 in conjunction to 4:1-62 as the material of the padding 72-74-76 that are made of flexible polyurethane foam configure to move).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rees’s plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from one end to another and extending along and continuously affixed to at least 80% of the length of the padded elongate body and movable relative to the padded elongate body as taught by Segura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a training device without such gripping features that provide versatility allowing different trainings for different skills such as using players hands (which is much desire in practicing tackling and a like) thus enhance the use of the training apparatus for different trainings and other skills.
	With respect to the gripping features to be rotatably movable relative to the padded elongate body, Kraus discloses pad 10 with gripping arms (200 and 300) that are padded elongate body least 80% of their respective lengths; the arms are configure to be rotatably movable relative to the padded elongate body (10)(Figs. 1-3 and 4:25-55; note Figs. 22A-22D in conjunction to 8:7-26 regarding the use of the training device and the operation of the gripping arms as to rotate relative to the pad/body).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens - Segura fixed gripping features as padded elongate body to be rotatably movable relative to the padded elongate body as taught by Kraus for the reason that a skilled artisan would have been motivated by Kraus’s suggestion to use such gripping means that the variable rotational resistance of arm (i.e. gripping features) creates a realistic simulation of such a maneuver (8:7-26).  Such realistic simulation would have enhanced the device of the modified Dickens to practice tackling techniques and alike.
	Within the modified device of Rees the gripping features are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (as taught by Segura) and such gripping means would have been further affixed rotatable to the padded body (as taught by Kraus).
	With respect to the guiding flange, DeTroia discloses wherein an apparatus further comprises: a movable guiding flange member disposed about the surface of the body which is capable of being moved to and self-supporting at multiple longitudinal positions along the length of the elongate body, wherein the guiding flange member is configured to conform with the profile of the elongate body, the guiding flange has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange for conforming with the elongate gripping members on the elongate body (adjustable ring 54 configure to be position along the length of dummy 2)(Figs. 6A and 6B; 7:63-8:55; see also 5:16-65 regarding the use and position of the ring upon the dummy).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rees’ apparatus wherein the apparatus further comprises: a movable guiding flange member disposed about the surface of the body which is capable of being moved to multiple longitudinal positions along the length of the elongate body, wherein the guiding flange member is configured to conform with the profile of the elongate body, the guiding flange has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange for conforming with the elongate gripping members on the elongate body.
as taught by DeTroia for the reason that a skilled artisan would have been motivated by DeTroia’s suggestion to use such ring to teach a proper sport’s technique to improve an athlete (e.g. a football player) skills.
	A skilled artisan would have determined that utilizing such guiding flange within Rees would have enhance his dummy to include a larger variety of football’s drill capable to perform with the modified dummy, is blocking, tackling and etc.
	Within the modified tackling apparatus of Rees utilizing the movable guiding flange (as taught by DeTroia) and gripping features (as taught by Segura) is for conforming with the plurality of gripping features on the elongate body and to define a tackle area to be trained.  
	As per claim 6, DeTroia discloses wherein the guiding flange member (54) is a toroidal or truncated tubular member configured to snugly fit over and to be movable along the length of the elongate body (Figs. 6A and 6b as well as 8:24-54).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees, Segura, DeTroia, and Kraus as applied to claim 5 above, and further in view of English US 2013/0023388 (“English”).
	As per claim 8, the modified Rees does not disclose which comprises an elongate enclosed cavity within the elongate body, which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity.
	However, English discloses which comprises an elongate enclosed cavity within the elongate body, which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity (filled port 110 with the desire sand/water, is a weight/mobile means that moves in relation to a movement/impact of the apparatus)(Figs. 1-4; pars. [0028]-[0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Rees’ device which comprises an elongate enclosed cavity within the elongate body, which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity as taught by English for the reason that a skilled artisan would have been motivated by English’s suggestion for providing a physical training system are disclosed. The disclosed structures may require a user to push and lift in a coordinated manner to effectively overcome inertia and rolling resistance, thereby promoting the user to exert force and move in an effective manner, using an effective body posture. Accordingly, use of the disclosed structures and techniques may promote effective technique and strength training that is particularly useful in various sports, including for example football, rugby, wrestling, hockey, basketball, lacrosse, and baseball. Use of the disclosed structures and techniques may also be well suited for physical training aimed at general strength and fitness improvement (par. [0004]).  
Response to Arguments
Applicant's arguments filed 3/8/2012 have been fully considered but they are partially not persuasive and partially are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 10 claims 1 and 12- Dickens
	With respect to claim 1 applicant argued that the preamble of the claim, as system for develop tackle technique at a range height show the interaction of these padded apparatus as well as the specific weight, as point out by the declaration of inventor Gary.
	The examiner respectfully disagrees, and as mentioned above the declaration has never referred to any specific claim but to the invention itself.
	With respect to the preamble, as tackle technique at different levels, the body of the claims to include the three padded apparatuses limitations are able to stand alone, as any apparatuses capable to use by different user’s sizes, for different skills (not necessary tackle technique) and for other supports.
	Thus, there is nothing that exclusively bonds the first, second, and third padded apparatuses to training system for developing tackle technique at range height as recite in the preamble.
	With respect to the specific weight of the dummies, as stated above with respect to the declaration of inventor Gray” attention to Dickens’ 4: 46+” Another especial advantage of the dummies of the present invention is the maneuverability that results from their light weight. Thus, they may be employed in little league and junior high school football programs, as well so as in high school, collegiate, and professional football programs.  Also, dummies in accordance with the present invention may be produced in a number of sizes and relevant shapes depending on the use for which they are intended.”
	Thus, contradicting to Gray’s declaration, according to the teachings of Dickens it is clear that Dickens’s football tackle dummies, are obvious to be form in such lengths and weights suitable for different users (i.e. from little leagues to professional).
	With regard to the amendments “wherein the plurality of gripping features extend along and are continuously affixed to the padded elongate body of each of the first, second and third training apparatus by at least 80% of their respective lengths and are affixed to be rotatably movable relative to the padded elongate body”, such arguments are moot as such limitations are taught by the newly cited reference to Segura and/or Kraus.
	With respect to claim 12 applicant has not provide any additional or different arguments than above, and the examiner maintains his position that claim 12 is obvious as set forth above.
In regard to the rejection under 35 USC 103 claims 4 and 13
	With respect to independent claim 4, applicant reiterated the same arguments with respect to the gripping means, and the examiner asserts that such arguments are moot as such gripping means are taught by newly cited reference to Segura.
	With respect to claim 13 applicant has not provide any additional or different arguments than above, and the examiner maintains his position that claim 13 is obvious as set forth above. 
In regard to the rejection under 35 USC 103 claims 5 and 6
	With respect to independent claim 5, applicant reiterated the same arguments with respect to the gripping means, and the examiner asserts that such arguments are moot as such gripping means are taught by newly cited reference to Segura and/or Kraus.
	With regard to the limitations “to define a tackle area to be trained”, within the modified tackling apparatus of Rees utilizing the movable guiding flange (as taught by DeTroia) and gripping features (as taught by Segura and/or Kraus) is for conforming with the plurality of gripping features on the elongate body and to define a tackle area to be trained.  
	Also, such limitations amount to the functionality of the apparatus device and in that regard it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does. ”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  
	Thus, the prior art structure is fully capable of performing the same function  as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to claims 6 and 8 applicant has not provide any additional or different arguments than above, and the examiner maintains his position that claims 6 and 8 are obvious as set forth above.
In regard to the rejection under 35 USC 103 claims 16 and 17
	With respect to claims 16 and 17 applicant has not provide any additional or different arguments than above, and the examiner maintains his position that claims 16 and 17 are obvious as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      6/17/2021   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711